Opinion of the Court.

The commitment issued for the imprisonment of John Cloy and the judgment giving rise thereto, do not agree, for according to the former, John Cloy was convicted of petit larceny which, under section 431 of the Penal Code, .is punishable by fine not exceeding five hundred dollars, or by imprisonment in jail, not exceeding one year, or both, at the discretion of the court, while .said judgment convicts John Cloy of a crime included in section 438 of said Code, it being therefore clear that the commitment is substantially defective because, while issued for the execution of the judgment rendered against John Cloy, it does not agree with the text of said judgment and, moreover, aforesaid commitment, considering the terms in which it is written, is not authorized by the judgment for ..the execution whereof it was issued.
The commitment in question being substantially defective, and not authorized by any provision of the judgment in which it originates, John Cloy should be discharged pursuant to paragraphs 3 and 6 of section 483 of the Code of Criminal Prochdure, and his bail hon'd cancelled. The discharge of John Cloy is hereby ordered, and also the cancellation of the bond furnished by him for the purposes of the habeas corpus proceedings.
Chief Justice Quiñones, and Justices Hernández, Figueras and MacLeary concurred.
Mr. Justice Sulzbacher did not sit at the hearing of this case.